Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 6-27-2022 amendment was received.  Claims 1-2, 6, and 10-11 were amended.  New Claim 12 was presented.  Claims 1-12 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a stock unit in claims 1, 10, and 11; a movement unit in claims 1, 10, and 11; a first holding part in claims 1, 10, and 11; a second holding part in claims 1, 10, and 11; a nut rotation part in in claims 1, 10, and 11; a reading unit in claims 1, 10, and 11. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The stock unit in claims 1, 10, and 11 was interrupted as the structure of Fig. 10A, #200.
The movement unit in claims 1, 10, and 11 was interpreted as the structure of Fig. 4, #84. 
The first holding part in claims 1, 10, and 11 was interpreted as interpreted as the structure of Fig. 6, 150A.
The second holding part in claims 1, 10, and 11 was interpreted as interpreted as the structure of Fig. 6, 150B.
The nut rotation part in in claims 1, 10, and 11 was interrupted as interpreted as the structure of Fig. 6, 120.
The reading unit in claims 1, 10, and 11 was interpreted as #260. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Applicant’s amendments have cured the previous 35 U.S.C. 112(b) rejections. 

Allowable Subject Matter
Claims 1-12 are allowed.
The closest prior art is US 2019/0358757 to Terada and US 4,675,977 to Kolblin. 

	In re Claim 1, none of the cited prior art teaches “each center axis of the front surface of the first holding part, the front surface of the second holding part and the nut rotation part are located on a same plane, so that each of the front surface of the first holding part, the front surface of the second holding pat, and the nut holding part faces directly opposite a face of the mount flange of the cutting unit when the rotation part rotates around the rotation axis,” in combination with the remaining limitations of Claim 1.  Doing so provides for a smaller replacement apparatus allowing for a flexibility in the layout of the cutting apparatus.  
	
One of ordinary skill in the art, when combining Terada and Kolblin, would provide a nut holder and a holding part at each position (i.e., at 180 degrees apart).  There is no teaching in the art to provide the center axis of each tool (two holding parts and a nut holder in the same plane).  

Claims 2-9 are allowed by virtue of their dependence to Claim 1. 
	
In re Claim 10, none of the cited prior art teaches “each center axis of the front surface of the first holding part, the front surface of the second holding part and the nut rotation part are located on a same plane, so that each of the front surface of the first holding part, the front surface of the second holding pat, and the nut holding part faces directly opposite a face of the mount flange of the cutting unit when the rotation part rotates around the rotation axis,” in combination with the remaining limitations of Claim 1.  Doing so provides for a smaller replacement apparatus allowing for a flexibility in the layout of the cutting apparatus.  
	
One of ordinary skill in the art, when combining Terada and Kolblin, would provide a nut holder and a holding part at each position (i.e., at 180 degrees apart).  There is no teaching in the art to provide the center axis of each tool (two holding parts and a nut holder in the same plane).  

In re Claim 11, none of the cited prior art teaches each center axis of the front surface of the first holding part, the front surface of the second holding part and the nut rotation part are located on a same plane, so that each of the front surface of the first holding part, the front surface of the second holding pat, and the nut holding part faces directly opposite a face of the mount flange of the cutting unit when the rotation part rotates around the rotation axis,” in combination with the remaining limitations of Claim 1.  Doing so provides for a smaller replacement apparatus allowing for a flexibility in the layout of the cutting apparatus, and the claimed structure allows for dismounting of an old blade and mounting of a new blade with only rotational movement and no linear movement.  

One of ordinary skill in the art, when combining Terada and Kolblin, would provide a nut holder and a holding part at each position (i.e., at 180 degrees apart).  There is no teaching in the art to provide the center axis of each tool (two holding parts and a nut holder in the same plane).  

Claim 12 is allowed by virtue of its dependence to Claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G RILEY/Primary Examiner, Art Unit 3724